                                                                                                                                    12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 1 of 29

 Fill in this information to identify the case
 Debtor name          American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          20-35718
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Wells Fargo                                                   Operating                           8   1   6     2                      $50.00
3.2.    Community Bank                                                Operating                           8   2   7     1                   $15,713.56
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $15,763.56


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                                                                                                                                  12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 2 of 29
Debtor         American Commercial Management, LLC                                           Case number (if known)    20-35718
               Name

                                                                                                                           Current value of
                                                                                                                           debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

8.1.    American Commercial Managment - Prepaid Rent/Operating Expense (see attachment for
        detail)                                                                                                                     $158,167.13
9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                    $158,167.13


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

          No. Go to Part 4.
          Yes. Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest
11. Accounts receivable

11a. 90 days old or less:             $95,363.34             –                 $0.00                  = ..............               $95,363.34
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                   $0.00               –                 $0.00                  = ..............                    $0.00
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                      $95,363.34


 Part 4: Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method             Current value of
                                                                                              used for current value       debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                 % of ownership:
15.1.      Branford Place Medical Specialists, LLC
           7616 Branford Place, Suite 350
           Sugar Land, Texas 77479                                              10%                                                        $0.00
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

           Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                           $0.00




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                            page 2
       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 3 of 29




ATTACHMENT 8.1 –

On November 2, 2020, Suite 250 paid $25,500.00 for January through April 2021 rent. This
worked out to be $3,375.50 per month in rent income and $2,999.50 per month in operating
income for a total of $6,375.00 per month. The rent amount is $8,501.44.

On November 2, 2020, Suite 320 Paid $66,000.00 for January through April 2021 rent. This
work out to be $9,879.17 per month in rent income and $6,620.83 per month in operating income
for a total of $16,500.00 per month. The rent amount is $18,396.46.

On November 17, 2020, Suite 140 paid $52,000.00 for January through April 2021 rent. This
work out to be $7,030.17 per month in rent income and $5,969.83 per month in operating income
for a total of $13,000.00 per month. The rent amount of $16,587.61.

On November 23, 2020, Suite 120 paid $14,667.13 for January 2021 rent. This was $8,922.47 in
rent income and $5,744.66 in operating income. The rent amount of $16,167.13.
                                                                                                                           12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 4 of 29
Debtor       American Commercial Management, LLC                                     Case number (if known)     20-35718
             Name


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.

     General description                         Date of the     Net book value of     Valuation method             Current value of
                                                 last physical   debtor's interest     used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                    $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method             Current value of
                                                                 debtor's interest     used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                    $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                       page 3
                                                                                                                              12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 5 of 29
Debtor       American Commercial Management, LLC                                         Case number (if known)    20-35718
             Name

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes
 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method             Current value of
                                                                    debtor's interest     used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

     Office Furniture                                                                                                              Unknown
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

42.1. Three (3) Artworks                                                     $5,450.00    FMV                                      $5,450.00
43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                   $5,450.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method             Current value of
     Include year, make, model, and identification numbers          debtor's interest     used for current value       debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
                                                                                                                               12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 6 of 29
Debtor        American Commercial Management, LLC                                        Case number (if known)    20-35718
              Name

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                          $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 7616 Branford Place
       Sugar Land, TX 77479
       Office Building                                ownership                $12,000,000.00 FMV                              $21,250,000.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                               $21,250,000.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes Obtained by Lender
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
                                                                                                                             12/17/2020 05:11:53pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 7 of 29
Debtor       American Commercial Management, LLC                                         Case number (if known)   20-35718
             Name

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                      $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                      $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                        page 6
                                                                                                                                                         12/17/2020 05:11:53pm
                          Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 8 of 29
Debtor          American Commercial Management, LLC                                                             Case number (if known)       20-35718
                Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                       $15,763.56
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                    $158,167.13

82. Accounts receivable. Copy line 12, Part 3.                                          $95,363.34

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                           $0.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                           $5,450.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                        $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                 $21,250,000.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  +                $0.00

91. Total. Add lines 80 through 90 for each column.                    91a.           $274,744.03           +    91b.    $21,250,000.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................   $21,524,744.03




Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                        page 7
                                                                                                                                   12/17/2020 05:11:54pm
                       Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 9 of 29

 Fill in this information to identify the case:
 Debtor name          American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          20-35718                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          McREIF SUBREIT, LLC                              subject to a lien                                $16,000,050.00           $21,250,000.00

          Creditor's mailing address                       First Lien
          999 Corporate Drive, Suite 110                   Describe the lien
                                                           Statutory Lien
                                                           Is the creditor an insider or related party?
          Ladera Ranch               CA   92694-2147        No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred       01/07/2020           No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.

Building Financing - Deed of Trust; Fort Bend County, Texas File #2020002229




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                             $18,914,636.57


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                                                                                                                                      12/17/2020 05:11:54pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 10 of 29
Debtor       American Commercial Management, LLC                                              Case number (if known) 20-35718

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Nexgen Capital, LLC                                  subject to a lien                                 $2,900,000.00          $21,250,000.00

         Creditor's mailing address                           7616 Branford Place, Sugar Land, Texas 77479
         1600 Rosecrans Avenue, Building 1A                   Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Manhattan Beach            CA      90266              No
         Creditor's email address, if known                    Yes
         amuller@nexgencapital.com                            Is anyone else liable on this claim?
         Date debt was incurred          01/21/2020            No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Deed of Trust; Fort Bend County; File Nos. 2020007888 and 20200055439



 2.3     Creditor's name                                      Describe debtor's property that is
         Nicholson Plumbing                                   subject to a lien                                     $14,586.57         $21,250,000.00

         Creditor's mailing address                           Ownership
         1720-B Preston Avenue                                Describe the lien
                                                              Unsecured / Statutory Lien
                                                              Is the creditor an insider or related party?
         Pasadena                   TX      77503              No
         Creditor's email address, if known                    Yes
                                                          Is anyone else liable on this claim?
         Date debt was incurred          11/2019 - 02/202  No
         Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Mechanic's Lien - Fort Bend County File #2020135655


Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                                                                                                                               12/17/2020 05:11:54pm
                      Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 11 of 29

 Fill in this information to identify the case:
 Debtor              American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-35718                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the            $243,588.84           $243,588.84
                                                                claim is: Check all that apply.
Carrie Surratt, PCC, CTOP
                                                                   Contingent
Fort Bend County Tax Assessor-Collector                             Unliquidated
                                                                
P. O. Box 4277                                                     Disputed

                                                                Basis for the claim:
Houston                               TX      77210             Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number       0 9 0           7
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the                 $641.06             $641.06
                                                                claim is: Check all that apply.
City of Sugar Land
                                                                   Contingent
P. O. Box 5029                                                      Unliquidated
                                                                
                                                                   Disputed

                                                                Basis for the claim:
Sugar Land                            TX      77487-5029        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 12 of 29
Debtor      American Commercial Management, LLC                                      Case number (if known)    20-35718

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the               $74,592.00        $74,592.00
                                                            claim is: Check all that apply.
Fort Bend L.I.D. #17
                                                               Contingent
c/o Esther Buentello Flores, RTA                                Unliquidated
                                                            
P. O. Box 4545                                                 Disputed

                                                            Basis for the claim:
Houston                            TX     77210-4545        Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number       0 9 0         7
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.4    Priority creditor's name and mailing address       As of the petition filing date, the               $46,620.00        $46,620.00
                                                            claim is: Check all that apply.
Fort Bend MUD 138
                                                               Contingent
c/o Esther Buentello Flores, RTA                                Unliquidated
                                                            
P. O. Box 4545                                                 Disputed

                                                            Basis for the claim:
Houston                            TX     77210-4545        Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number       0 9 0         7
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
                                                                                                                              12/17/2020 05:11:54pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 13 of 29
Debtor        American Commercial Management, LLC                                      Case number (if known)      20-35718

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,550.00
                                                                   Check all that apply.
All Star Striping                                                   Contingent
16510 Mustang Trail, Suite 350                                      Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Magnolia                                 TX       77355            Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $32,404.00
                                                                   Check all that apply.
American Commercial Contractors                                     Contingent
7616 Branford Place, Suite 350                                      Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Sugar Land                               TX       77479            Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $18,785.00
                                                                   Check all that apply.
Classic Concrete Construction                                       Contingent
P. O. Box 939                                                       Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Dayton                                   TX       77535            Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $209.99
                                                                   Check all that apply.
Comcast                                                             Contingent
P. O. Box 60533                                                     Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
City of Industry                         CA       91716-0533       Trade Debt

Date or dates debt was incurred         11/30/2020                 Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes



Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 14 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $165.00
                                                                Check all that apply.
DAC, Inc.                                                        Contingent
11251 Northwest Freeway, Suite 200                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77092           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $26,701.81
                                                                Check all that apply.
Do It All Janitorial Services                                    Contingent
2135 Canyon Crest Drive                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Dr. Michael L. Sonabend, MD                                      Contingent
7616 Branford Place, Suite 240                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Edward McHorse                                                   Contingent
McGinnis Lochridge, LLP                                          Unliquidated
600 Congress Avenue, Suite 2100                                  Disputed
                                                                Basis for the claim:
Austin                                 TX       78701           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 15 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $990.07
                                                                Check all that apply.
GH Mechanical and Services, LLC                                  Contingent
1615 Poydras Street, Suite 2120                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70112           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Gwyneth A. Campbell, Senior Counsel                              Contingent
Chapoton Sanders Scharborough, LLP                               Unliquidated
952 Echo Lane, Suite 380                                         Disputed
                                                                Basis for the claim:
Houston                                TX       77024           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $477.39
                                                                Check all that apply.
Holder's Pest Solutions                                          Contingent
P. O. Box 600730                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jacksonville                           FL       32260-0730      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $7,993.05
                                                                Check all that apply.
HVAC Mechanical Services of Texas, Ltd.                          Contingent
Hunton Services                                                  Unliquidated
P. O. Box 4591                                                   Disputed
                                                                Basis for the claim:
Houston                                TX       77210-4591      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 16 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,025.00
                                                                Check all that apply.
Jennifer Whitis CPA, PLLC                                        Contingent
7320 Highway 90A, Suite 130                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77478           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $12,415.58
                                                                Check all that apply.
John Tyer                                                        Contingent
1602 Hill Spring Drive                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,570.53
                                                                Check all that apply.
KONE, Inc.                                                       Contingent
4156 P. O. Box 894156                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90189-4156      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,350.00
                                                                Check all that apply.
LS Stripping                                                     Contingent
9914 Willow Crossing Drive                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77064           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 17 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $336,946.15
                                                                Check all that apply.
McREIF SUBREIT, LLC                                              Contingent
999 Corporate Drive, Suite 110                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ladera Ranch                           CA       92694-2174      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,373.23
                                                                Check all that apply.
MLN Fire Protection Company                                      Contingent
10101 Mula Road                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stafford                               TX       77477           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $84,375.00
                                                                Check all that apply.
Nomi Holdings, LLC                                               Contingent
7616 Branford Place, Suite 240                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Office of the United States Trustee                              Contingent
c/o Jana Smith Whitworth, Attorney                               Unliquidated
515 Rusk, Suite 3516                                             Disputed
                                                                Basis for the claim:
Houston                                TX       77002           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 18 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $848.00
                                                                Check all that apply.
Performance Drywall, LLC                                         Contingent
221 S. 19th Street, Suite C                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waco                                   TX       76701           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,577.28
                                                                Check all that apply.
Plant Interscapes, Inc.                                          Contingent
6436 Babcock Road                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78249           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Rachael L. Smiley                                                Contingent
2500 Dallas Parkway, Suite 600                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Plano                                  TX       75093           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $7,424.19
                                                                Check all that apply.
Reliant                                                          Contingent
P. O. Box 650475                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75265-0475      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 19 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,180.06
                                                                Check all that apply.
Republic Services #853                                           Contingent
P. O. Box 78829                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85062-8829      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Richard L. Spencer                                               Contingent
Kenneth H. Holt                                                  Unliquidated
Ferguson Braswell Fraser Kubasta, PC                             Disputed
3200 Southwest Freeway, Suite 3200                              Basis for the claim:
Houston                                TX       77027           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Specialty Credit Holdings, LLC                                   Contingent
c/o Silver Point Capital, LP                                     Unliquidated
Two Greenwich Plaza, 1st Floor                                   Disputed
                                                                Basis for the claim:
Greenwich                              CT       06830           Loan

Date or dates debt was incurred      11/01/2017                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $14,504.00
                                                                Check all that apply.
Texas Tax Protest                                                Contingent
2950 North Loop West, Suite 500                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77092           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
                                                                                                                           12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 20 of 29
Debtor       American Commercial Management, LLC                                    Case number (if known)      20-35718

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $11,705.14
                                                                Check all that apply.
The Hanover Insurance Group                                      Contingent
P. O. Box 580045                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlotte                              NC       28258-0045      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
Trevor Jenkins                                                   Contingent
Bryan Cave Leighton Paisner, LLP                                 Unliquidated
One Kansas City Place                                            Disputed
1200 Main Street, Suite 3800                                    Basis for the claim:
Kansas City                            MO       64105-2122      Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,800.00
                                                                Check all that apply.
Vicente Baez                                                     Contingent
Baez Landscaping                                                 Unliquidated
170 Shiloh Drive                                                 Disputed
                                                                Basis for the claim:
Richmond                               TX       77469           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,178.44
                                                                Check all that apply.
Windstream                                                       Contingent
P. O. Box 9001908                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Louisville                             KY       40290-1908      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                                                                                                                     12/17/2020 05:11:54pm
                   Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 21 of 29
Debtor      American Commercial Management, LLC                               Case number (if known)      20-35718

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $365,441.90

5b. Total claims from Part 2                                                              5b.   +            $574,548.91


5c. Total of Parts 1 and 2                                                                5c.                $939,990.81
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
                                                                                                                                 12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 22 of 29

 Fill in this information to identify the case:
 Debtor name         American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-35718                                 Chapter      11                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Lease                                           American Commercial
          or lease is for and the       Contract to be ASSUMED                          7616 Branford Place, Suite 335
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Sugar Land                          TX            77479
          government contract

2.2       State what the contract       Lease                                           American Commercial
          or lease is for and the       Contract to be ASSUMED                          7616 Branford Place, Suite 340
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Sugar Land                          TX            77479
          government contract

2.3       State what the contract       Lease                                           American Commercial
          or lease is for and the       Contract to be ASSUMED                          7616 Branford Place, Suite 350
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Sugar Land                          TX            77479
          government contract

2.4       State what the contract       Lease                                           Aspire Fertility
          or lease is for and the       Contract to be ASSUMED                          7616 Branford Place, Suite 310
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Sugar Land                          TX            77479
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                                                                                                                      12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 23 of 29
Debtor       American Commercial Management, LLC                                  Case number (if known)   20-35718



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.5       State what the contract      Lease                                    Complete Dermatology
          or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 240
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Sugar Land                      TX        77479
          government contract

2.6       State what the contract      Janitorial Service                       Do It All Janitorial
          or lease is for and the      Contract to be ASSUMED                   c/o Jimmy Kilpatrick
          nature of the debtor's
          interest                                                              2135 Canyon Crest Drive

          State the term remaining
          List the contract
          number of any
                                                                                Sugar Land                      TX        77479
          government contract

2.7       State what the contract      Lease                                    Dr. Ahmed & Dr. Jabeen dba EZ Healthcare
          or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 220
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Sugar Land                      TX        77479
          government contract

2.8       State what the contract      Lease                                    Dr. J. Szeto
          or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 250
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Sugar Land                      TX        77479
          government contract

2.9       State what the contract      Lease                                    Dreamcare Pharmacy
          or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 330
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Sugar Land                      TX        77479
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
                                                                                                                        12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 24 of 29
Debtor        American Commercial Management, LLC                                  Case number (if known)    20-35718



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.10       State what the contract      Lease                                    Edward Jones
           or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 130
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sugar Land                       TX       77479
           government contract

2.11       State what the contract      Fire Alarms                              Fire Safe Protection Services, LP
           or lease is for and the      Contract to be ASSUMED                   1815 Sherwood Forest
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Houston                          TX       77043
           government contract

2.12       State what the contract      Lease                                    Fort Bend Rheumatology
           or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 320
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sugar Land                       TX       77479
           government contract

2.13       State what the contract      Parking Violation/Towing                 GTA Towing
           or lease is for and the      Contract to be ASSUMED                   9639 Hillcroft, Suite 850
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Houston                          TX       77096
           government contract

2.14       State what the contract      Pest Control                             Holder Pest Control
           or lease is for and the      Contract to be ASSUMED                   10530 Hockley Road, Suite 110
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Houston                          TX       77099
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
                                                                                                                       12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 25 of 29
Debtor        American Commercial Management, LLC                                  Case number (if known)   20-35718



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.15       State what the contract      Lease                                    Internal Medicine Associates/Sugar Land
           or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 120
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sugar Land                      TX        77479
           government contract

2.16       State what the contract      Lease                                    NIRP
           or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 140
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sugar Land                      TX        77479
           government contract

2.17       State what the contract      Plant Service                            Plant Interscapes
           or lease is for and the      Contract to be ASSUMED                   6436 Babcock Road
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 San Antonio                     TX        78249
           government contract

2.18       State what the contract      Energy Services                          Reliant Energy Retail Services
           or lease is for and the      Contract to be ASSUMED                   1201 Fannin
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Houston                         TX        77002
           government contract

2.19       State what the contract      Trash Service (City of Sugar Land        Republic Services
           or lease is for and the      Required)                                13630 Fondren Road
           nature of the debtor's       Contract to be ASSUMED
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Houston                         TX        77085
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
                                                                                                                       12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 26 of 29
Debtor        American Commercial Management, LLC                                  Case number (if known)   20-35718



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.20       State what the contract      Lease                                    Sugarland NeoPeds
           or lease is for and the      Contract to be ASSUMED                   7616 Branford Place, Suite 150
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sugar Land                      TX        77479
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
                                                                                                                                 12/17/2020 05:11:55pm
                     Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 27 of 29

 Fill in this information to identify the case:
 Debtor name         American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-35718                                                                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes
2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
                                                                                                                                                                                          12/17/2020 05:11:55pm
                            Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 28 of 29

 Fill in this information to identify the case:


 Debtor Name American Commercial Management, LLC

 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                20-35718                                                                                                                                          Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                      $21,250,000.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                          $274,744.03

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                      $21,524,744.03


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                   $18,914,636.57

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                        $365,441.90

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +      $574,548.91


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................       $19,854,627.38




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
                                                                                                                                12/17/2020 05:11:58pm
                      Case 20-35718 Document 21 Filed in TXSB on 12/17/20 Page 29 of 29

 Fill in this information to identify the case and this filing:
 Debtor Name         American Commercial Management, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-35718
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:



                   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                   Schedule H: Codebtors (Official Form 206H)

                   A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                   Amended Schedule

                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                   Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 12/17/2020                       X /s/ Susan Rozman
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Susan Rozman
                                                              Printed name
                                                              Manager
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
